ORDER
MURPHY, Chief Judge.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 25th day of September, 1992.
ORDERED by the Court of Appeals of Maryland that the judgment of the Circuit Court for Prince George’s County be, and it is hereby, summarily reversed and the case is remanded to the Circuit Court for Prince George’s County for a further hearing to determine when petitioner’s order for appeal was filed. Costs to be paid by Prince George’s County.